Order entered January 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01204-CV

                  OLD REPUBLIC INSURANCE COMPANY, Appellant

                                              V.

                                 JOHN K. CROSS, Appellee

                      On Appeal from the County Court At Law No. 1
                                 Kaufman County, Texas
                            Trial Court Cause No. 89859CC

                                          ORDER
       On December 23, 2014, appellee filed a motion to dismiss the appeal for failure of

appellant to timely file a brief. Appellee subsequently realized that appellant timely filed his

brief because the original deadline fell on a Saturday. On December 31, 2014, appellee filed a

motion to withdraw its motion to dismiss. We GRANT appellee’s motion to withdraw its

motion to dismiss the appeal.

       Appellee’s brief is due January 29, 2015.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE